--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


CELL MEDX CORP.
74 N. Pecos Road, Suite D
Henderson, NV 89074
USA


December 4, 2015


CLAUDIO TASSI
C/Santiago 15-30
47001 Valladolid Spain


BIOFORMED AESTHETIC S.L.
C/Santiago 15-30
47001 Valladolid Spain


Dear Sirs:


 
Re:
Proposed Development Agreement and License Agreement among Cell MedX Corp.
(“Cell MedX”), Claudio Tassi (“Tassi”) and Bioformed Aesthetic S.L.
(“Bioformed”).

[Missing Graphic Reference]


This letter of intent (“LOI”) summarizes the mutual understandings and
commitments in respect of a proposed transaction (the “Transaction”) among Cell
MedX, Tassi and Bioformed whereby Cell MedX will engage Tassi and/or Bioformed
to assist in the development of externally applied electrical neuromuscular
and/or nerve stimulation devices (including, but not limited to microcurrent
electrical neuromuscular stimulation (“MENS”) and transcutaneous electrical
nerve stimulation (“TENS”) devices) to treat pain, wound healing, and other
complications directly related to diabetes and other diseases and whereby Cell
MedX will license from Tassi and Bioformed their respective intellectual
property rights to any proprietary software or hardware related to the use,
functioning, testing, or support of such devices. Cell MedX, Tassi and Bioformed
agree to work together and in good faith to determine the definitive terms, and
to enter into Definitive Agreements (as defined below) with respect to the
Transaction.


All references to currency in this LOI are to U.S. dollars.


Development and License Agreement


1.  
Cell MedX, Tassi and Bioformed will enter into a technology development and
license agreement (a “Development and License Agreement”) whereby Tassi and
Bioformed will agree to provide Cell MedX with services (the “Development
Services”) for the development by Cell MedX of an electrical neuromuscular
and/or nerve stimulation device or machine (whether for consumer or clinical use
or otherwise) designed to treat pain, wound healing, blood pressure and other
complications directly related to diabetes and other diseases (hereinafter
referred to as the “Cell MedX Treatment”).



2.  
Upon Cell MedX providing final approval of a prototype device for the Cell MedX
Treatment (the “Approved Protoype”), Cell MedX will provide Tassi and Bioformed
with a purchase order for additional prototypes. Tassi and Bioformed will ensure
the production of 25 prototype devices for the Cell MedX Treatment based on the
Approved Prototype including any software modifications agreed in good faith by
both parties.



3.  
Tassi and Bioformed will provide the Development Services for an initial term of
4 months commencing upon signing of this LOI and may be renewed on a month to
month basis thereafter by mutual agreement of the parties.



4.  
Any and all hardware designs or inventions, and any and all modifications or
improvements to existing hardware designs or inventions, made by Tassi or
Bioformed for the Cell MedX Treatment, and any intellectual property rights
related thereto, will be owned by Cell MedX.  Any and all modifications or
improvements to Tassi and Bioformed’s existing Bioquantica software made for
purposes of the Cell MedX Treatment (such software modifications or improvements
being hereinafter referred to as the “Genex AE” software) will also be owned by
Cell MedX.



5.  
The unmodified Bioquantica software and any modifications to the Bioquantica
software made by Tassi or Bioformed for purposes other than the Cell MedX
Treatment will remain the property of Tassi and Bioformed at all times.



 
1

--------------------------------------------------------------------------------

 
6.  
Tassi and Bioformed will grant to Cell MedX an exclusive worldwide license to
use any proprietary software necessary, desirable or related to the use,
functioning, testing or support of electrical neuromuscular and/or nerve
stimulation devices or machines for the Cell MedX Treatment, including, but not
limited to, any unmodified Bioquantica software (the “License”).  The License
will also include any proprietary hardware, inventions or designs of Tassi and
Bioformed not covered by paragraph 4 of this LOI but necessary, desirable or
related to the use, functioning, testing or support of electrical neuromuscular
and/or nerve stimulation devices or machines for the Cell MedX Treatment.



7.  
The License will not include any rights to use the Bioquantica software or any
other proprietary software, hardware, inventions, or designs of Tassi and
Bioformed for any purpose other than the Cell MedX Treatment.  For greater
clarity, Tassi and Bioformed shall be entitled to use or license the Bioquantica
software or any other proprietary software, hardware, inventions, or designs
owned by them for aesthetics, beauty or any other use unrelated to the treatment
of pain, wound healing, blood pressure and other complications directly related
to diabetes and other diseases.



8.  
The License will extend for a term of 100 years from the effective date of the
Development and License Agreement.



9.  
In consideration for the Development Services and the License to be provided by
Tassi and Bioformed under the Development and License Agreement:



(a)  
Upon signing of this LOI, Cell MedX will pay Tassi and/or Bioformed a monthly
consulting fee totaling $5,000 per month for the Development Services;



(b)  
Upon execution of the Definitive Agreements (as defined below), Cell MedX will:



(i) issue to Tassi 3,000,000 shares in the common stock of Cell MedX; and


(ii)  
grant to Tassi a royalty on the sale of each product incorporating or combining
any proprietary software, hardware or inventions of Tassi or Bioformed subject
to the License. The royalty rate will be negotiated by the parties, and is
expected to be USD$200 per each device incorporating or combining any
proprietary software, hardware or inventions of Tassi or Bioformed subject to
the License.



10.  
It is intended that the definitive Development Agreement will supersede and
replace that eBalance Prototype Development Agreement between Tassi and Cell
MedX dated effective October 1, 2015.



Management Consulting Agreement


11.  
Upon execution of Definitive Agreements with respect to the License and the
Development Agreement, Tassi will be appointed to Cell MedX’s Board of Directors
and as Cell MedX’s Vice President of Manufacturing. Cell MedX and Tassi will
negotiate the terms of a management consulting agreement with respect thereto.



Definitive Agreement


12.  
Each of Cell MedX, Tassi and Bioformed will work diligently and in good faith
during a period commencing on the date hereof and expiring 30 days thereafter to
settle definitive agreements setting out the terms of the proposed Transaction
(the “Definitive Agreements”).



Due Diligence


13.  
Upon the execution of this LOI and expiring 30 days thereafter (the “Due
Diligence Period”), each of Cell MedX, Tassi and Bioformed and their respective
representatives shall be entitled to conduct and complete its due diligence
investigations of the other party, including its financial condition, affairs
and assets, and shall be provided full access to the business records,
management contracts, commitments and other documentation of the other party for
such purpose. The Due Diligence Period may be extended by written consent of all
parties.





 
2

--------------------------------------------------------------------------------

 
 
Exclusivity


14.  
In consideration of the undertaking by Cell MedX of the costs and expenses in
conducting due diligence and continuing negotiations, Tassi and Bioformed agree
that, for a period of 30 days from the date of this LOI, they will not, without
the prior written consent of Cell MedX:



(a)  
seek or solicit, or engage anyone to seek or solicit, other suitors for, or
negotiate with any other persons for, any sale, license or transfer of any
proprietary software, hardware or inventions of Tassi or Bioformed;



(b)  
sell, license, transfer, pledge or grant any interest in any proprietary
software, hardware or inventions of Tassi or Bioformed; or



(c)  
seek or solicit, or engage anyone to seek or solicit, other suitors for, or
negotiate with any other persons for, any potential business combination or
share or asset sale of Bioformed.



Confidentiality


15.  
Any information concerning either of the parties and their respective affiliates
which has been disclosed to the other party or its representatives, but has not
been publicly disclosed, shall be kept strictly confidential and shall not be
disclosed or used by the recipient thereof, whether or not the closing of the
Transaction occurs, unless such party otherwise agrees in writing or unless
disclosure is required in order for such party to comply with applicable laws or
a court order.



16.  
All such information in any form whatsoever, including, without limitation,
copies thereof and derivative materials made therefrom will be returned to the
party originally delivering them or, at the direction of such party, destroyed
in the event that the Transaction is not completed.



Good Faith


17.  
Cell MedX, Tassi and Bioformed agree to perform or cause to be performed all
such acts and deeds as may be required to give full force and effect to the
terms and provisions of this LOI, and to cooperate with each other and each
other’s counsel and other professional advisors in the preparation, execution
and delivery of any and all documents or instruments necessary to give full
force and effect to the terms and provisions set out herein and in the
Definitive Agreements and any other documents required to give effect hereto.



No Assignment


18.  
The rights and obligations created by this LOI are not assignable by any party.



Counterparts


19.  
This LOI may be executed in any number of counterparts or by electronic
transmission, each of which will constitute an original and all of which
together shall form one document.



-- THE REST OF THIS PAGE IS INTENTIONALLY LEFT BLANK --



 
3

--------------------------------------------------------------------------------

 





Not a Binding Agreement


20.  
Paragraphs 12 through 20 of this LOI are binding on the parties. All other
paragraphs of this LOI are non- binding and are intended only to outline the
general terms of the proposed transaction, and do not extend any legal rights or
obligations to either party until the Definitive Agreement is signed and
delivered.



Please sign where indicated below to indicate your concurrence with our
understanding.
 
Yours truly,
 

CELL MEDX CORP.  
Per:  /s/ Frank McEnulty
Title: President  

 
Agreed this 4th  day of December     , 2015


 
/s/Claudio Tassi   
CLAUDIO TASSI
 
BIOFORMED AESTHETIC S.L.
 
 
Per:          /s/ Claudio Tassi
                 Name: Claudio Tassi
     Title: CEO




 
4

--------------------------------------------------------------------------------

 
